Citation Nr: 0726546	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-28 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  He also had active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) in the National Guard 
until retiring in August 1993.  Some specific verification of 
this information will be attempted below.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the RO in Roanoke, Virginia.

Further development of the evidence in this appeal is needed 
before the Board can render a decision.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans' 
Claims issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which addressed 
the provisions of the Veterans Claims Assistance Act (VCAA) 
in situations where, as here, the veteran has filed a claim 
for a higher rating for an already service-connected 
disability.  According to the Dingess holding, the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim - including not only the downstream 
degree of disability element, but also the effective date of 
the disability.

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim, 
through the issuance of VCAA notice letters in October 2003 
and December 2003 that explained the general requirements to 
substantiate it, and also set forth an explanation as to the 
mutual obligation between VA and himself to obtain additional 
supporting evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  However, he has not yet received 
notice of the downstream disability rating and effective date 
elements of his claim in accordance with the holding in 
Dingess.  He should be provided a supplemental notice letter 
that includes a discussion of these elements.

The most recent supplemental statement of the case (SSOC) was 
issued in November 2004.  In January 2005, the RO certified 
this appeal to the Board. Subsequently, in October 2005, the 
veteran submitted a statement from his private physician that 
pertained to the etiology of his bilateral hearing loss.  The 
RO forwarded this statement to the Board without first 
considering it and issuing another SSOC.  See 38 C.F.R. §§ 
19.31(b), 19.37(b) (2006).  

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. § 20.1304(c).  
An exception is made if this procedural right is waived by 
the veteran, or if the Board determines that the benefit or 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  

Here, there is no indication in the record that either the 
veteran or his representative waived the right to have the RO 
consider the new evidence.  Moreover, the new evidence 
provides a basis for questioning the VA audiologist's 
conclusion that the veteran's bilateral hearing loss is not 
related to service.  The new evidence indicates that the 
veteran worked as a truck driver - not as a carpenter as 
indicated by the VA audiologist, who reviewed the claims file 
but did not examine the veteran.  It is noted, however, in 
the records on file that the work history is as of a 
carpenter on his audiometric examinations from work.  This 
difference in occupations is significant because the VA 
audiologist's opinion was based at least in part on the 
nature of the veteran's occupational noise exposure.  
Additionally, the new evidence suggests that the veteran's 
bilateral hearing loss is related to his military noise 
exposure.  While this suggestion is not sufficient grounds 
upon which the Board may grant the benefit sought on appeal, 
it does raise a question regarding the etiology of the 
veteran's bilateral hearing loss.  Thus, a remand is 
warranted so that the veteran can be examined by a VA 
audiologist and otolaryngologist to determine the nature of 
his noise exposure, both military and occupational, as well 
as the relationship between that exposure and any bilateral 
hearing loss.

Furthermore, it is indicated that the veteran was in the 
Reserve for many years and was a member of the artillery.  
Only minimal records from Reserve time are on file.  For 
instance it is not possible to ascertain the periods of 
active or inactive duty for training when the appellant may 
have been firing large guns or other artillery.  Moreover, it 
is unclear whether there may be additional service medical 
records from his years of Reserve duty.  These matters are 
the subject of additional development as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim for service connection for 
bilateral hearing loss, send the veteran 
another VCAA letter in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006) and all other 
applicable legal precedent.  This 
additional letter, consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the veteran's claim, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

2.  The RO/AMC should attempt to verify 
specific periods of active duty for 
training and inactive duty for training.  
Any Reserve personnel records should be 
obtained.  It should be determined whether 
the unit kept any records of how much 
firing was done during artillery practice 
during the training periods.  Also 
additional service medical records for the 
Reserve period should be sought.  If no 
records are obtained, the claims file 
should contain information concerning the 
attempts made to obtain records.  
Appellant should be requested to provide 
orders or any other information he may 
have concerning the training.  His 
assistance in determining the location of 
unit and possible locations for the 
records should be requested as needed.

3.  Schedule the veteran for examinations 
with a VA audiologist and a VA 
otolaryngologist.  The examiners must 
review the veteran's claims file in 
conjunction with their examinations, 
specifically noting the veteran's National 
Guard and civilian occupations.  The 
examiners should determine whether the 
veteran has a bilateral hearing loss 
disability by VA standards (i.e., 38 
C.F.R. § 3.385), and, if so, opine 
regarding its likely etiology - 
specifically stating whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that any current 
bilateral hearing loss is related to noise 
exposure in service or is otherwise 
related to service.  The examiners must 
explain the rationale for all opinions 
given.

4.  Then readjudicate the claims in light 
of the additional evidence submitted since 
the most recent SSOC in November 2004 and 
the reports of the VA audiologist and VA 
otolaryngologist.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC addressing this additional evidence 
and give them an opportunity to respond to 
it before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



